I concur in the opinion written by Justice Morris and add as my individual observations: *Page 239 
The law stated by both decisions may not be disputed, but I apply the law to the undisputed facts differently from the opinion written by Judge Anderson. It seems fair to assume that the horse's peculiar tracks identify them to be the tracks of defendant's saddle horse, and that the footprints identify them as made by the shoes of the defendant. The burned portions of the twisted string used as a fuse correspond to the string found in the bottle of distillate in defendant's home. The identification of the syrup can found at the scene of the fire would not alone furnish sufficient evidence of ownership of itself, but was a significant circumstance entitled to some weight.
All these facts, together with others not mentioned in either opinion, furnish as convincing a case of guilt as any case of similar evidence I ever heard or read. The proof is so convincing that as a juryman or as a court I would unhesitatingly vote to hang a defendant without additional proof. Absolute proof is not practicable. If the law required such, few crimes would be punished.
However, there is one other consideration that counts much with me. The defendant took the witness stand in his own behalf. His testimony, weighed in connection with the other testimony almost undisputable in character in every particular, leaves no doubt in my mind that he added the crime of perjury to the crime of arson. The latter crime may have been committed in the heat of passion, or under a temporary hallucination, but the perjury was committed deliberately under the widespread false notion that since a defendant is not then on trial for perjury and later charges upon that crime are seldom filed, any testimony given by the defendant, however improbable, is practically safe from punishment. The improbable testimony of defendant exhausts my sympathy and removes any possible doubt of defendant's guilt from my mind.
I cannot pass this case without expressing my appreciation of the fine detective work of Fire Marshal J.W. Carney and the witnesses who helped him ferret out this crime, and the very effective prosecution of this case by County Attorney F.F. *Page 240 
Haynes. Such services by public officials are worthy of comment.